Citation Nr: 0707803	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  05-09 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to special monthly pension benefits based on the 
need for regular aid and attendance or being housebound.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to June 
1954.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado (the RO).

Procedural history

The veteran is currently in receipt of nonservice-connected 
pension benefits.  In August 2004, he filed a claim seeking 
payment of an increased rate of pension (special monthly 
pension) based on his purported need for the regular aid and 
attendance of another person and/or housebound status.  The 
November 2004 rating decision denied the claim, and he 
appealed.

The veteran presented testimony before the undersigned 
Veterans Law Judge at the RO in September 2006.  A transcript 
of this hearing has been associated with the veteran's VA 
claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran seeks special monthly pension benefits based on 
the need for regular aid and attendance or being housebound.  
Before the Board can adjudicate this claim, however, 
additional development is required.  

The evidence of record indicates that the veteran is not 
housebound, nor does he require the aid and attendance of 
another person.  Indeed, he drove himself to his personal 
hearing and he testified that he gardens, shops, and performs 
numerous activities of daily living unassisted.

However, the regulations provide for payment of special 
monthly pension benefits at a specified rate if the veteran 
has one permanent disability rated as 100 percent disabling 
and has a separate disability or disabilities rated at 60 
percent or higher.  See 38 U.S.C.A. § 1521(e) (West 2002), 38 
C.F.R. § 3.351(d) (2006).  This provision appears to be 
independent of any actual need for aid or attendance or 
housebound status.  

The medical evidence indicates that the veteran has numerous 
and serious medical conditions.  Although limited medical 
evidence (in the form of VA and private outpatient treatment 
records) has been obtained, such evidence fails to adequately 
portray the current level of each of the veteran's many 
disabilities so that the Board can properly determine whether 
the provisions of 38 U.S.C.A. § 1521(e) may be applicable.  
Such evidence is crucial in this case because, as noted 
immediately above, if the veteran has one permanent 
disability rated as 100 percent disabling and another at 60 
percent, special monthly pension benefits under the 
housebound rate may be payable.  See also 38 C.F.R. 
§ 3.351(d) (2006).  

[Despite the paucity of medical evidence, evidence which is 
now in the claims file indicates that the veteran's chronic 
obstructive pulmonary disorder (COPD) requires the use of 
outpatient oxygen therapy.  Such arguably warrants a 
100 percent rating under Diagnostic Code 6604.  The evidence 
surrounding the veteran's other disabilities, particularly 
his cardiovascular and thyroid conditions, is far less 
detailed.]

Because the outcome of the veteran's claim hinges on the 
particular disability rating to be assigned each of his 
various disabilities, and because the medical evidence of 
record does not address the severity of the veteran's 
disabilities with sufficient detail to apply the rating 
criteria, the case must be remanded so that VA examination of 
the veteran can be conducted.  
 
Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should schedule the veteran for 
an examination to determine the current 
severity of his variously-diagnosed 
disabilities.  The claims folder should 
be made available to and be reviewed by 
the examiner in connection with the 
examination.  Any diagnostic testing 
and/or specialist consultations which are 
deemed to be necessary by the examiner 
should be scheduled.  A report of the 
examination(s) should be prepared and 
associated with the veteran's VA claims 
folder.

2.  When the above development has been 
completed, VBA should readjudicate the 
veteran's claim of entitlement to a 
special monthly pension benefits based on 
the need for regular aid and attendance 
or being housebound, with specific 
attention directed to 38 U.S.C.A. § 
1521(e) and 38 C.F.R. § 3.351(d).  
The specific rating assigned for each of 
the veteran's disabilities should be 
clearly identified.  If the claim remains 
denied VBA should provide the veteran 
with a supplemental statement of the 
case.  The case should then be returned 
to the Board for further consideration, 
if otherwise in order.

The purpose of this REMAND is to obtain additional evidence 
and to ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


